Citation Nr: 0638244	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  05-04 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for asthma.

4.  Entitlement to service connection for migraine headaches.

5.  Entitlement to service connection for a dental 
disability.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

7.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from January 2001 to 
December 2003. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In connection with her appeal the veteran testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge in May 2006, and accepted such hearing in lieu of an 
in-person hearing before a Veterans Law Judge.  See 38 C.F.R. 
§ 20.700(e) (2006).  A transcript of the hearing is 
associated with the claims file.  The veteran submitted 
additional evidence after the hearing and waived initial RO 
consideration of that evidence.

The Board observes that in the July 2004 rating decision the 
RO also denied the veteran's claims of entitlement to service 
connection for gastroesophageal reflux disease (GERD), 
thoracolumbar and cervical spine disability, and for 
septoplasty residuals.  The veteran appealed those issues as 
well.  However, those issues were resolved by a January 2006 
rating decision granting service connection for the claimed 
disabilities.  

The Board also notes that the veteran disagreed with the RO's 
August 2005 decision, which assigned an effective date of 
March 1, 2005, for the grant of a dependency allowance for 
her son.  A statement of the case was issued in April 2006, 
and she was informed of the requirement that she submit a 
timely substantive appeal to perfect her appeal with respect 
to that issue.  Thereafter, the matter was not addressed in 
any correspondence from the veteran or her representative.  
In addition, at the videoconference hearing before the 
undersigned, the appellant confirmed that she is only seeking 
appellate review with respect to the issues appearing on the 
title page of this decision.  


FINDINGS OF FACT

1.  The veteran does not have a right knee disability. 

2.  The veteran does not have a left knee disability. 

3.  The veteran does not have asthma. 

4.  The veteran does not have migraine headaches. 

5.  The veteran does not have a dental disability.  

6.  The veteran does not have PTSD.

7.  The veteran has a combined schedular rating of 50 percent 
and no single disability rating at 40 percent or higher.  

8.  The veteran's service-connected disabilities do not 
render her unable to secure or follow a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

2.  A left knee disability was not incurred in or aggravated 
by active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

3.  Asthma was not incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).

4.  Migraine headaches were not incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

5.  A dental disability was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1712 (West 2002); 38 
C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2006).

6.  PTSD was not incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).

7.  The criteria for a total rating based on individual 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for right and left 
knee disabilities, asthma, migraine headaches, a dental 
disability, and PTSD.  She is also seeking entitlement to a 
TDIU.  The Board will initially discuss certain preliminary 
matters, and will then address the pertinent law and 
regulations and their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), are applicable to the 
veteran's claim.  They provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, by letter 
mailed in December 2003, prior to its initial adjudication of 
the claims.  Although the originating agency did not 
specifically request the veteran to submit all pertinent 
evidence in her possession, it did inform her of the evidence 
that would be pertinent and request her to submit such 
evidence or provide VA with the information and any 
authorization necessary for VA to obtain the evidence on the 
her behalf.  Therefore, the Board believes that the veteran 
was on notice of the fact that she should submit any 
pertinent evidence in her possession. 

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disabilities for which service 
connection is sought, or of the type of evidence necessary to 
establish an effective date for a TDIU, the Board finds that 
there is no prejudice to her in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  As explained below, the Board has determined 
that service connection is not warranted for the claimed 
disabilities, nor is a TDIU warranted.  Consequently, no 
disability ratings or effective dates will be assigned, so 
the failure to provide notice with respect to those elements 
of the claims was no more than harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor her representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate any of the claims.  The Board is also unaware 
of any such outstanding evidence. 

While the veteran's service medical records have been 
obtained, certain records, such as the veteran's dental 
treatment records and separation examination report, are not 
included.  However, there is no indication that those 
particular records actually exist, or that additional 
attempts to obtain such records would be fruitful.  The 
veteran has also submitted her own personal copies of the 
service medical records, and those records similarly do not 
contain dental records or a separation examination report.  
The RO has contacted both the National Personnel Records 
Center and the Air Force Military Personnel Center to obtain 
the veteran's service medical records, and there is no 
indication that additional records exist.  

Most significantly, the veteran has not pointed to any in-
service tooth extractions or dental treatment that might be 
shown by such records.  She has consistently pointed to an 
in-service motor vehicle accident as the cause of her current 
dental symptoms.  Records of that accident are included in 
the service medical records.  Accordingly, the Board finds 
that an additional attempt to obtain records, which are not 
known for certain to exist, is unnecessary.  See 38 C.F.R. 
§ 3.159 (c) (2006).  See also Counts v. Brown, 6 Vet. App. 
473, 478-9 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992) [VA's . . . . "duty to assist" is not a license 
for a "fishing expedition" to determine if there might be 
some unspecified information which could possibly support a 
claim].

The Board notes that the January 2004 VA mental disorders 
examiner stated that she did not have the veteran's claims 
file at the time of the examination.  However, as the 
veteran's PTSD claim is being denied due to a lack of a 
diagnosis of PTSD, the Board finds that the lack of access by 
the examiner to the claims file does not render the 
examination inadequate.  See Littke v. Derwinski, 1 Vet. App. 
90, 92 (1990); Green v. Derwinski, 1 Vet. App. 121 (1991) 
[examiner's access to the claim file necessary where the 
examiner stated that such review might help clarify 
diagnostic doubt].  Here, the examiner did not indicate that 
her diagnosis was at all impacted by the lack of the claims 
file.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the RO 
were insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claims.  



Legal Criteria

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where a veteran served continuously for 90 days or more 
during a period of war and arthritis, organic diseases of the 
nervous system, or psychosis becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

Dental Claims

The regulations governing dental claims make a fundamental 
distinction between "replaceable missing teeth" or 
periodontal disease, and teeth lost as a result of "loss of 
substance of body of maxilla or mandible."  See Simington v. 
West, 11 Vet. App. 41 (1998).  Only the latter are to be 
considered disabling for purposes of service connected 
compensation.  

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.  

Outpatient dental treatment may be authorized by the Chief, 
VA Dental Service, for the following categories:  Class I--
those having a service-connected compensable dental 
disability or condition; Class II (1)--those having a 
service-connected non-compensable dental condition or 
disability shown to have been in existence at time of 
discharge or release from active service, which took place 
after September 30, 1981, may be authorized the one-time 
correction of the service-connected dental condition if they 
had the required days of service and make application for 
treatment within 90 days of discharge; Class II (2)--those 
having a service-connected non-compensable dental condition 
or disability shown to have been in existence at time of 
discharge or release from active service, which took place 
before October 1, 1981, may be authorized the one-time 
correction of the service-connected dental condition if they 
had the required days of service and make application for 
treatment within one year of discharge; Class II (a)--those 
having a service-connected non-compensable dental condition 
or disability adjudicated as resulting from combat wounds or 
service trauma.  

For the purpose of determining whether a veteran has Class II 
(a) eligibility for dental care, the term "service trauma" 
does not include the intended effects of treatment provided 
during service.  VAOPGCPREC 5-97.

Class II (b)--those having a service-connected non-
compensable dental condition or disability and who had been 
detained or interned as prisoners of war for a period of less 
than 90 days; Class II (c)--those who were prisoners of war 
for 90 days or more; Class II R (Retroactive)--any veteran 
who had made prior application for and received dental 
treatment from VA for non-compensable dental conditions, but 
was denied replacement of missing teeth which were lost 
during any period of service prior to his/her last period of 
service; Class III--those having a dental condition 
professionally determined to be aggravating disability from 
an associated service-connected condition or disability; 
Class IV--those whose service-connected disabilities are 
rated at 100% by schedular evaluation or who are entitled to 
the 100% rate by reason of individual unemployability; Class 
V--a veteran who is participating in a rehabilitation program 
under Chapter 31 of 38 U.S.C.; Class VI--any veterans 
scheduled for admission or otherwise receiving care and 
services under Chapter 17 of 38 U.S.C. may receive outpatient 
dental care which is medically necessary.  See 38 U.S.C.A. § 
1712 (West 2002); 38 C.F.R. § 17.161.

TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.  A finding of 
total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. § 3.340(a)(1), 4.15 (2006).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a).

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  In evaluating a veteran's 
employability, consideration may be given to his level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to age or impairment caused 
by non service-connected disabilities.  38 C.F.R. §§ 3.341, 
4.16, 4.19 (2006).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extra-schedular consideration in accordance 
with 38 C.F.R. § 3.321.

Analysis

Knees and Asthma

In order to establish entitlement to service connection, a 
claimant must first have a disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection may not be 
granted unless a current disability exists].  In this case, 
the medical evidence of record does not show any current 
diagnosis of a left or right knee disability, or a diagnosis 
of asthma.  Indeed, X-rays taken of the right and left knees 
in January 2004 were normal.  

The veteran has complained of knee pain.  Service medical 
records note a left medial collateral ligament sprain and 
contusion, as well as dyspnea and "symptoms of asthma;" and 
the veteran has testified that she has suffered attacks of 
shortness of breath.  However, symptoms alone, without a 
finding of an underlying disorder, cannot be service-
connected.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).

The Board therefore finds that in the absence of an 
identified current disability of right or left knee, and in 
the absence of a diagnosis of asthma, service connection is 
not in order.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

Migraines

The veteran is currently service connected for headaches, as 
part of her service connected psychiatric disorder.  She is 
separately seeking service connection for migraines.  The 
evidence of record does not contain a diagnosis of migraine 
headaches.  There is evidence that the veteran complained of 
headaches following nasal surgery in November 2003, but there 
is no independent diagnosis of migraines resulting from these 
complaints.  The veteran is not considered competent to offer 
such a diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Therefore, for the reasons discussed above, 
without an established diagnosis of a disability, service 
connection for migraine headaches is not in order. 

Dental

Service medical records show that the veteran was involved in 
a motor vehicle accident in November 2003.  She suffered a 
nasal fracture.  However, there is no reference to dental 
loss or damage resulting from the accident.  

The veteran testified at her hearing that she has soreness in 
her jaw, and that her jaw locks when she is chewing.  She 
complained in a December 2003 medical assessment that her 
teeth hurt and ache.  A veteran can obtain compensation for 
disabilities involving the mouth.  38 C.F.R. § 4.150, 
Diagnostic Codes 9900-9916 (2006) provide for ratings of 
dental and oral conditions.  However, there is no indication 
that the veteran currently suffers from any of the conditions 
listed under those codes.  

The veteran was examined in January 2004 in connection with 
her claim.  The examiner found no functional impairment or 
loss of motion of the jaw, no loss of bone in the mandible, 
maxilla or hard palate, and no dental disorder.  There was no 
temporomandibular joint disorder.  The veteran was found to 
be dentally healthy.  

Accordingly, as the veteran does not have any current 
compensable dental disability for which service connection 
can be granted, her claim fails to that extent.  

However, the Board notes that a claim for service connection 
for a dental disorder also raises a claim for outpatient 
dental treatment.  Mays v. Brown, 5 Vet. App. 302 (1993).  
The Board will therefore also consider this issue.

On VA examination in January 2004, the veteran was noted to 
be missing her wisdom teeth, numbered 1, 16, 17 and 32.  
There is no indication as to when they were extracted; 
however, wisdom teeth (i.e., third molars), even if extracted 
during service, are not subject to service connection, unless 
disease or pathology developed after 180 days or more of 
active service, or was due to combat or in-service trauma.  
See 38 C.F.R. § 3.381(e)(3).  The veteran was also noted to 
be missing teeth numbered 5, 12, 21, and 28.  These were 
noted as having been extracted for her braces when the 
veteran was a teenager.  Tooth number 19 was missing and has 
been replaced with a porcelain fused metal bridge and fixed 
partial denture.  She was also noted to be missing tooth 
number 2, which did not need to be replaced.  The veteran was 
found to be dentally healthy with no disorders or pathosis 
found.  

While the veteran is shown to be missing some teeth, these 
have all either been repaired or have been found to not need 
repair or replacement.  Indeed, it does not appear that the 
veteran is seeking outpatient treatment, repair or 
replacement for any particular tooth or group of teeth.  Her 
contentions have centered on pain in her jaw and teeth 
associated with jaw motion, and locking of the jaw.  However, 
as discussed above, there was no current dental disability 
found on objective examination.

Moreover, there is no competent medical evidence of record 
that purports to relate any current dental symptomatology, 
including missing teeth, to the veteran's military service.  
The primary evidence in support of her claim comes from the 
veteran's statements.  However, this is not competent 
evidence of the alleged nexus since laypersons, such as the 
veteran, are not qualified to render an opinion concerning 
medical etiology.  See Espiritu, 2 Vet. App. at 494.  
Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim.

PTSD

The veteran is currently service connected for major 
depressive disorder and generalized anxiety disorder.  She is 
seeking service connection for PTSD, based on her account of 
having been "harassed" in service.  The veteran testified 
at her hearing that she suffered sexual trauma.  

As discussed above, 38 C.F.R. § 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
The first of those elements is a current medical diagnosis of 
PTSD.  In the veteran's case, the record does not contain 
such a diagnosis.  While an August 2005 primary care 
treatment report notes possible PTSD, medical evidence which 
merely indicates that a particular disorder "may or may not" 
exist is too speculative in nature to establish the presence 
of said disorder.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  

The Board also notes that the report of a January 2004 VA 
general medical examination lists PTSD among a series of 
twenty diagnosed conditions.  However, the examination report 
does not reflect that a mental examination was conducted in 
connection with that examination.  A diagnosis or medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  In 
fact, it was noted by the examiner that the veteran was 
referred to mental health for further evaluation.  The report 
of a separate January 2004 mental disorders examination does 
not include a diagnosis of PTSD, but includes diagnoses of 
major depressive disorder and generalized anxiety disorder.  
The record of a March 2006 mental health evaluation includes 
a PTSD screen and the examiner's opinion that the veteran 
"does not have PTSD based on my assessment."  

The veteran stated at her May 2006 hearing that she was told 
that she had PTSD.  However, her account of what a physician 
purportedly said, filtered as it is through a layperson's 
sensibilities, is not competent medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Moreover, it 
is noted that the veteran also testified that she did not 
know whether she had a diagnosis of PTSD. 

In sum, the preponderance of the medical evidence establishes 
that the veteran does not have PTSD.  Although the Board has 
also considered the veteran's statements to the effect that 
she has PTSD, they are not competent evidence of PTSD since 
laypersons, such as the veteran, are not qualified to render 
a medical diagnosis.  See Espiritu, 2 Vet. App. at 494.   

TDIU

The veteran has six service-connected disabilities, a 
psychiatric disability, rated at 30 percent; cervical strain, 
rated at 10 percent; lumbar strain, rated at 10 percent; left 
hallux valgus, rated at 10 percent; septoplasty residuals and 
GERD, both rated as noncompensable.  Thus, there are no 
disabilities rated at 40 percent or more, and the combined 
disability rating is 50 percent, which is less than the 70 
percent combined rating required for the assignment of a 
total rating.  Therefore, the Board finds that the veteran 
fails to meet the schedular criteria for consideration of a 
total rating based on individual unemployability due to 
service- connected disabilities.  See 38 C.F.R. § 4.16(a).

The Board has considered whether this case should be referred 
to the Director of the VA Compensation and Pension Service 
for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1), but has determined that such is not in order 
because of the absence of any medical evidence indicating 
that the veteran is unemployable due to service-connected 
disabilities and the absence of any unusual or exceptional 
disability factors that takes this case outside of the norm.  
There is no indication of frequent hospitalizations for any 
of the service-connected conditions, and no indication that 
the average industrial impairment from any of her 
disabilities would be in excess of that contemplated by the 
assigned evaluations.  

In sum, for the reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim.  Therefore, a total rating for compensation 
based on individual unemployability due to service-connected 
disabilities is not in order.  


ORDER

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for asthma is denied.

Entitlement to service connection for migraine headaches is 
denied.

Entitlement to service connection for a dental disability is 
denied.

Entitlement to service connection for PTSD is denied.

Entitlement to a TDIU is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


